Citation Nr: 9916832	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-29 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension 
secondary to exposure to Agent Orange.

3.  Entitlement to service connection for liver disability, 
to include on the basis of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Board initially notes that the veteran, in a June 1996 
statement, raised the issue of whether new and material 
evidence has been submitted to reopen his claim for direct 
service connection for diabetes mellitus.  This matter is 
therefore referred to the RO for appropriate action.


FINDING OF FACT

The claims for service connection for diabetes mellitus and 
hypertension secondary to exposure to Agent Orange, and for 
liver disability to include on the basis of exposure to Agent 
Orange, are not plausible.


CONCLUSION OF LAW

The claims for service connection for diabetes mellitus and 
hypertension secondary to exposure to Agent Orange, and for 
liver disability to include on the basis of exposure to Agent 
Orange, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
incurrence of cirrhosis of the liver during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

However, as a preliminary matter, the Board must determine 
whether the veteran has submitted evidence of well-grounded 
claims.  38 U.S.C.A. § 5107(a).  If he has not, his claims 
must fail, and VA is not obligated to assist the veteran in 
their development.  38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999, hereinafter Court) has stated repeatedly that 38 
U.S.C.A. § 5107(a) unequivocally places an initial burden on 
a claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Factual background

Service medical records are negative for any finding or 
diagnosis of diabetes mellitus, hypertension or liver 
abnormalities.  The report of the veteran's examination for 
discharge indicates that trace sugars were found on 
urinalysis, although examination of the endocrine system was 
described as normal.

On file are private medical records for March 1971 to August 
1994 which disclose that the veteran was diagnosed in 1971 
with diabetes mellitus following glucose tolerance tests 
administered in connection with complaints of chest pain and 
recent hemoptysis.  The records show that the veteran was 
thereafter treated for his diabetes.  The records are 
negative for any diagnosis of hypertension until June 1976.  
The records are also negative for evidence of liver 
disability until 1990, at which time liver function studies 
were described as abnormal; the veteran informed his treating 
physicians that a spot on his liver had been discovered in 
1983.  The treatment records indicate that on further testing 
the veteran was diagnosed with hepatitis and cirrhosis of the 
liver of undetermined etiology.  The treatment records are 
notably negative for any reference to the veteran's period of 
service or exposure to Agent Orange. 
 
Of record is the report of a September 1976 VA examination, 
at which time the veteran complained of hypertension, and 
reported being diagnosed with diabetes mellitus in 1971.  His 
current complaints included polyuria and polydipsia, as well 
as weight loss with polyphagia, but physical examination 
disclosed no obvious stigmata of diabetes.  The veteran was 
diagnosed with diabetes mellitus by history, and with 
essential hypertension.

On VA examination in February 1985, physical examination 
disclosed the presence of eye abnormalities associated with 
diabetes.  The veteran reported that his diabetes was 
discovered in 1969 and the examiner diagnosed the veteran 
with adult onset diabetes as well as with hypertension.

On file are VA treatment records for the veteran for December 
1987 which disclose treatment for diabetes and hypertension.

Analysis

I.  Diabetes mellitus and hypertension

Neither diabetes mellitus nor hypertension is subject to 
presumptive service connection on an Agent Orange basis.  
38 C.F.R. § 3.309(e) (1998).  Moreover, the record contains 
no medical or scientific evidence suggesting that either of 
the claimed disabilities was caused by the veteran's exposure 
to Agent Orange.

The Board notes that the only evidence supportive of an 
etiological relationship between Agent Orange exposure and 
the veteran's claimed disabilities consists of the lay 
assertions of the veteran.  As the Court held in Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.  Accordingly, the 
veteran's claims are denied.

II.  Liver disability

Service medical records are negative for evidence of liver 
disability and there is no postservice medical evidence of 
liver disability for many years after service.  In addition, 
the record contains no medical or scientific evidence 
suggesting that any liver disability is etiologically related 
to the veteran's exposure to Agent Orange in service or that 
it is otherwise etiologically related to his period of 
service.  Moreover, the veteran's liver disability is not 
subject to presumptive service connection on an Agent Orange 
basis.  38 C.F.R. § 3.309(e).  

The only evidence supportive of an etiological relationship 
between the veteran's liver disability and either his period 
of service consists of the lay assertions of the veteran.  
However, as lay persons are not competent to offer medical 
opinions, see Espiritu, supra, the assertions of the veteran 
concerning medical causation cannot constitute evidence of a 
well-grounded claim.  Accordingly, the veteran's claim is 
denied.

Miscellaneous

Although the Board has considered and denied these claims on 
a ground different from that of the RO, that is, whether the 
appellant's claims are well grounded rather than whether he 
is entitled to prevail on the merits, the appellant has not 
been prejudiced by the Board's decision.  In assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claims are well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for service connection for 
diabetes mellitus and hypertension secondary to exposure to 
Agent Orange, and for liver disability to include as due to 
exposure to Agent Orange.  Graves v. Brown, 8 Vet. App. 522, 
524 (1996). 


ORDER

Entitlement to service connection for diabetes mellitus 
secondary to exposure to Agent Orange is denied.

Entitlement to service connection for hypertension secondary 
to exposure to Agent Orange is denied.



Entitlement to service connection for liver disability, to 
include on the basis of exposure to Agent Orange, is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

